DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In [0034], line 5, term “I3D convolutions” is not clear. Not sure it indicates inflated 3D convolution block or a convolution block name as I3D.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1, 10, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10, and 19, the phrases "ego-thing" and “ego-stuff” render the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "ego-thing" and “ego-stuff”), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin et al (EP 2654028 B1) in view of Adeli-Mosabbeb et al (U.S Patent NO. 11205082 B2).
-Regarding claim 1, Benjamin discloses a computer-implemented method for predicting driving actions based on intent-aware driving models (Fig. 1-3; [0020], “predictions, … the driving trajectory … intended by the driver”; [0022], “predicting”): receiving at least one image of a driving scene of an ego vehicle (Figs. 2-3, 11a; [0051]); analyzing the at least one image to detect and track dynamic objects located within the driving scene and to detect and identify driving scene characteristics associated with the driving scene ([0022], “detecting one or more traffic participants”; [0024];-[0025]; [0029]; [0043], “driving area can be taken into account by detecting lanes, markings and the like”; [0054], “estimated and tracked”; Figs. 1, 3); processing an ego-thing graph associated with the dynamic objects (Fig.1 block “Traffic Participant …”; [0029]; [0050]; [0054]) and an ego-stuff graph associated with the driving scene characteristics (Fig. 1, block “Free Area …”; [0043]; [0052]-[0053]), and predicting a driver stimulus action (Figs.1-2; [0058]; [0064]) based on a fusion of representations (Fig. 1, blocks “Situation …”, “HMI …”; [0045]; [0055]) of the ego-thing graph and the ego-stuff graph and a driver intention action based on an intention representation associated with driving intentions of a driver of the ego vehicle (Fig. 1, block “Ego vehicle Trajectory & Intention Prediction”; Fig. 2; [0036]-[0039]; [0048]; [0059]).
Benjamin does teach ego-thing and ego-stuff. Benjamin is silent to teach that ego-thing and ego-stuff can be represented by graphs.
In the same field of endeavor, Adeli-Mosabbeb teaches that ego-thing and ego-stuff can be represented by graphs (Adeli-Mosabbeb: Abstract; FIGS. 1-5; Col. 1, line 50 – Col. 2 line 2; Col. 3., lines 28-62, “scene graph encoded with the spatiotemporal information between pedestrians and objects”; Col. 5, lines 16-34; Col. 6, lines 39-53). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Benjamin with the teaching of Adeli-Mosabbeb by using a graph convolution-based framework in order to forecast or predict the next events based on convolution operations with the ability to reason over spatiotemporal data and infer the relationships of different objects in the scene.
-Regrading claim 10, Benjamin discloses a system for predicting driving actions based on intent-aware driving models (Fig. 1-3; [0020], “predictions, … the driving trajectory … intended by the driver”; [0022], “predicting”): a memory storing instructions when executed by a processor cause the processor to ([0026], [0054], [0062], “memory”, “computing unit”): receive at least one image of a driving scene of an ego vehicle (Figs. 2-3, 11a; [0051]); analyze the at least one image to detect and track dynamic objects located within the driving scene and to detect and identify driving scene characteristics associated with the driving scene ([0022], “detecting one or more traffic participants”; [0024];-[0025]; [0029]; [0043], “driving area can be taken into account by detecting lanes, markings and the like”; [0054], “estimated and tracked”; Figs. 1, 3); process an ego-thing graph associated with the dynamic objects (Fig.1 block “Traffic Participant …”; [0029]; [0050]; [0054]) and an ego- stuff graph associated with the driving scene characteristics (Fig. 1, block “Free Area …”; [0043]; [0052]-[0053]), and predict a driver stimulus action Figs.1-2; [0058]; [0064]) based on a fusion of representations (Fig. 1, blocks “Situation …”, “HMI …”; [0045]; [0055]) of the ego-thing graph and the ego-stuff graph and a driver intention action based on an intention representation associated with driving intentions of a driver of the ego vehicle (Fig. 1, block “Ego vehicle Trajectory & Intention Prediction”; Fig. 2; [0036]-[0039]; [0048]; [0059]).
Benjamin does teach ego-thing and ego-stuff. Benjamin is silent to teach that ego-thing and ego-stuff can be represented by graphs.
In the same field of endeavor, Adeli-Mosabbeb teaches that ego-thing and ego-stuff can be represented by graphs (Adeli-Mosabbeb: Abstract; FIGS. 1-5; Col. 1, line 50 – Col. 2 line 2; Col. 3., lines 28-62, “scene graph encoded with the spatiotemporal information between pedestrians and objects”; Col. 5, lines 16-34; Col. 6, lines 39-53). Adeli-Mosabbeb also teaches a memory storing instructions when Adeli-Mosabbeb: Col. 10, lines 42-67, “memory”, “instructions”, “processor”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Benjamin with the teaching of Adeli-Mosabbeb by using a graph convolution-based framework in order to forecast or predict the next events based on convolution operations with the ability to reason over spatiotemporal data and infer the relationships of different objects in the scene.
-Regarding claim 19, Benjamin discloses a non-transitory computer readable storage medium storing instructions that when executed by a computer , which includes a processor perform a method ([0026], [0054], [0062], “memory”, “computing unit”), the method comprising (Fig. 1-3; [0020], “predictions, … the driving trajectory … intended by the driver”; [0022], “predicting”): receiving at least one image of a driving scene of an ego vehicle (Figs. 2-3, 11a; [0051]); analyzing the at least one image to detect and track dynamic objects located within the driving scene and to detect and identify driving scene characteristics associated with the driving scene ([0022], “detecting one or more traffic participants”; [0024];-[0025]; [0029]; [0043], “driving area can be taken into account by detecting lanes, markings and the like”; [0054], “estimated and tracked”; Figs. 1, 3); processing an ego-thing graph associated with the dynamic objects (Fig.1 block “Traffic Participant …”; [0029]; [0050]; [0054]) and an ego-stuff graph associated with the driving scene characteristics (Fig. 1, block “Free Area …”; [0043]; [0052]-[0053]), and predicting a driver stimulus action (Figs.1-2; [0058]; [0064]) based on a fusion of representations (Fig. 1, blocks “Situation …”, “HMI …”; [0045]; [0055]) of the ego-thing graph and the ego-stuff graph and a driver intention action based on an intention representation associated with driving intentions of a driver of the ego vehicle (Fig. 1, block “Ego vehicle Trajectory & Intention Prediction”; Fig. 2; [0036]-[0039]; [0048]; [0059]).
Benjamin does teach memory, computation unit, and ego-thing and ego-stuff. Benjamin is silent to teach a non-transitory computer readable storage medium storing instructions that when executed by a computer, and ego-thing and ego-stuff represented by graphs.
In the same field of endeavor, Adeli-Mosabbeb teaches a non-transitory computer readable storage medium storing instructions that when executed by a computer (Col. 12, 25-40, “implemented in non-transitory machine readable instructions stored in one or more non-transitory storage media on the vehicle”), which includes a processor perform a method (Col. 10, lines 42-67, “memory … machine readable instructions … executed by the processor”, Col. 16, lines 7-21) Adeli-Mosabbeb teaches that ego-thing and ego-stuff can be represented by graphs (Adeli-Mosabbeb: Abstract; FIGS. 1-5; Col. 1, line 50 – Col. 2 line 2; Col. 3., lines 28-62, “scene graph encoded with the spatiotemporal information between pedestrians and objects”; Col. 5, lines 16-34; Col. 6, lines 39-53). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Benjamin with the teaching of Adeli-Mosabbeb by using a non-transitory computer readable storage medium and a graph convolution-based framework in order to build a feasible system to forecast or predict the next events based on convolution operations with the 
-Regarding claims 5 and 14, Benjamin in view of Adeli-Mosabbeb discloses the method of claim 1 and system of claim 10 respectively.
Benjamin is silent to teach wherein processing the ego-thing graph associated with the dynamic objects includes classifying the dynamic objects as ego-things and executing a graph generator of a neural network to compute the ego-thing graph with thing nodes that correspond to the dynamic objects, wherein the ego-thing graph pertains to interactions between the dynamic objects amongst one another and with the ego vehicle in a bi-directional manner.
In the same field of endeavor, Adeli-Mosabbeb teaches wherein processing the ego-thing graph associated with the dynamic objects includes classifying the dynamic objects as ego-things and executing a graph generator of a neural network to compute the ego-thing graph with thing nodes that correspond to the dynamic objects (Adeli-Mosabbeb: Col. 3, lines 28-53; FIG. 1 GRU; Col. 7, lines 22-54, “nodes”), wherein the ego-thing graph pertains to interactions between the dynamic objects amongst one another and with the ego vehicle in a bi-directional manner (Adeli-Mosabbeb: FIGS. 1, 4; Col. 4, lines 24-48; Col. 8, line 40 – Col. 9, line 3, “temporally connect each object node across frames … communicated among the nodes”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Benjamin with the teaching of Adeli-Mosabbeb by using a graph convolution-based framework in order to forecast or predict the next events based on convolution operations with the 
-Regarding claim 6 and claim 15, Benjamin in view of Adeli-Mosabbeb discloses the method of claim 1 and system of claim 10 respectively.
Benjamin discloses wherein processing the ego-stuff associated with the driving scene characteristics includes classifying the driving scene characteristics as ego-stuff (FIG. 1; [0043], “allowed driving area … detecting lanes, markings and the like”; [0052]-[0053], “road-terrain detection”).
Benjamin is silent to teach ego-stuff graph and executing a graph generator of a neural network to compute the ego-stuff graph with stuff nodes that correspond to the driving scene characteristics, wherein the ego-stuff graph pertains to an effect of the ego-stuff upon an operation of the ego vehicle.
In the same field of endeavor, Adeli-Mosabbeb teaches ego-stuff graph and executing a graph generator of a neural network to compute the ego-stuff graph with stuff nodes that correspond to the driving scene characteristics, wherein the ego-stuff graph pertains to an effect of the ego-stuff upon an operation of the ego vehicle (Adeli-Mosabbeb: Abstract; FIGS 1-5; Col. 3, lines 15-27, “traffic signs, lights, and environmental factors like zebra-crossings.”; Col. 5, lines 16-34; Col. 6, lines 39-53, “scene parsing … environmental characteristics … crosswalks (e.g., a plain crosswalk, a zebra crosswalk, etc.), traffic lights, parking meters, fire hydrants, mailboxes, and other structures or items” ).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Benjamin 
-Regarding claim 7, 16 and 20, Benjamin in view of Adeli-Mosabbeb discloses the method of claim 1, system of claim 10 and claim 19 respectively.
Benjamin discloses wherein predicting the driver stimulus action includes extracting and fusing ego-thing features and ego-stuff features to accomplish modeling of the driving scene (Fig. 1, blocks “Traffic Participant …”, “Free Area …”; Figs. 2-3; [0042]; [0048]; [0058]; [0064]).
Benjamin is silent to teach ego-thing graph and ego-stuff graph, and spatial- temporal driving scene modeling and to make spatial temporal determinations to output an interaction representation that captures bidirectional interactions among the dynamic objects with respect to one another and the ego vehicle.
In the same field of endeavor, Adeli-Mosabbeb teaches ego-thing graph and ego-stuff graph, and spatial- temporal driving scene modeling and to make spatial temporal determinations to output an interaction representation that captures bidirectional interactions among the dynamic objects with respect to one another and the ego vehicle (Adeli-Mosabbeb: Abstract; FIGS. 1-5; Col. 3, lines 25-27; Col. 3 line 28 – Col. 4, line 3; Col. 8, line 40 – Col. 9, line 3). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Benjamin with the teaching of Adeli-Mosabbeb by using a graph convolution-based framework in 
-Regarding claim 8 and claim 17, Benjamin in view of Adeli-Mosabbeb discloses the method of claim 1 and system of claim 10 respectively.
Benjamin discloses wherein predicting the driver stimulus action includes inputting the interaction representation and the intention representation that pertains to driver intentions associated with extracted visual features of the driving scene (Figs. 1-3; [0020], “consider more information … predictions … traffic participants, a driving area … driving trajectory … intended by the driver”; [0025]-[0027]; [0032]; [0053]; [0059]; [0071]) and aggregating futures from historical, current, and predicted future information ([0024], “detected visual features can be analyzed … pre-stored visual features”; [0025]-[0027])
Benjamin is silent to teach a temporal decoder of a neural network, wherein the temporal decoder aggregates futures from historical, current, and predicted future information.
In the same field of endeavor, Adeli-Mosabbeb teaches a temporal decoder of a neural network, wherein the temporal decoder aggregates futures from historical, current, and predicted future information (Adeli-Mosabbeb: FIGS. 1-5; Col. 3, lines 28-62; Col. 5, lines 18-34, “integrates features of a fixed length neighboring frames”; Col. 7, lines 22-42, “recurrent neural network”; Col. 9, lines 4-24; Col. 13, lines 21-34).
.
Claims 2-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin et al (EP 2654028 B1) in view of Adeli-Mosabbeb et al (U.S Patent NO. 11205082 B2), and further in view of He et al (2017 ICCV, pp. 2961-2969 ).
	-Regarding claim 2 and claim 11, Benjamin in view of Adeli-Mosabbeb discloses the method of claim 1 and system of claim 10 respectively.
Benjamin in view of Adeli-Mosabbe does teach wherein receiving the at least one image of the driving scene of the ego vehicle and image including egocentric views of the driving scene (Adeli-Mosabbe: Abstract; FIGS. 1-5; [0051], “continuously deliver … image data”).
Benjamin in view of Adeli-Mosabbe is silent to teach utilizing a neural network to receive inputs of image frames.
However, He is an analogous art pertinent to the problem to be solved in this application and further discloses utilizing a neural network to receive inputs of image frames (He: Abstract; FIGS. 1-6).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Benjamin in view of Adeli-Mosabbe with the teaching of He by utilizing a neural network to receive 
-Regarding claim 3 and claim 12, Benjamin in view of Adeli-Mosabbeb discloses the method of claim 1 and system of claim 10 respectively.
 Benjamin in view of Adeli-Mosabbe is silent to teach wherein analyzing the at least one image includes computing object bounding boxes associated with the dynamic objects and extracting dynamic object features from the computed object bounding boxes.
However, He is an analogous art pertinent to the problem to be solved in this application and further discloses wherein analyzing the at least one image includes computing object bounding boxes associated with the dynamic objects and extracting dynamic object features from the computed object bounding boxes (He: Abstract; FIGS. 1-6).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Benjamin in view of Adeli-Mosabbe with the teaching of He by analyzing the at least one image includes computing object bounding boxes associated with the dynamic objects and extracting dynamic object features from the computed object bounding boxes in order to classify and localize each and achieve a simple, flexible and fast results.
-Regarding claim 4 and claim 13, Benjamin in view of Adeli-Mosabbeb discloses the method of claim 1 and system of claim 10 respectively.
Benjamin in view of Adeli-Mosabbe discloses wherein analyzing the at least one image includes detecting the driving scene characteristics associated with static objects (Benjamin: [0040]-[0041]; [0043]; [0052]-[0053], “road-terrain detection”; [0056], “static objects”).
Benjamin in view of Adeli-Mosabbe is silent to teach detect objects with semantic segmentation, wherein features of irregular shaped objects from semantic masks are applied based on the semantic segmentation to identify the scene characteristics.
However, He is an analogous art pertinent to the problem to be solved in this application and further discloses detecting objects with semantic segmentation, wherein features of irregular shaped objects from semantic masks are applied based on the semantic segmentation to identify the scene characteristics (He: Abstract; FIGS. 1-6).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Benjamin in view of Adeli-Mosabbe with the teaching of He by detecting objects with semantic segmentation, wherein features of irregular shaped objects from semantic masks are applied based on the semantic segmentation to identify the scene characteristics in order to improve the performance of object detection and achieve a simple, flexible, robust and fast results.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin et al (EP 2654028 B1) in view of Adeli-Mosabbeb et al (U.S Patent NO. 11205082 B2), and further in view of Yoneda et al (2017 ICIIBMS, pp. 204-205).
-Regarding claim 9 and claim 18, Benjamin in view of Adeli-Mosabbeb discloses the method of claim 1 and method of claim 10.
Benjamin in view of Adeli-Mosabbeb does discloses intention prediction module (Benjamin: Figs. 1-3)

However, Yoneda is an analogous art pertinent to the problem to be solved in this application and further discloses wherein predicting the driver intention action includes analyzing the intention of the driver of the ego vehicle based on an extraction of visual features using convolutional analysis of the at least one image to output the intention representation, wherein the driver intention action is associated with driver intentions with respect to a future operation of the ego vehicle (Yoneda: Abstract, “driver's intention for surrounding vehicles”; page 204, section 1, “introduction”, 2nd paragraph; Fig. 1, CNN).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Benjamin in view of Adeli-Mosabbe with the teaching of Yoneda by using convolutional analysis for predicting the driver intention action in order to generate the safety trajectory before they begin to change driving behavior.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664